          Case 2:20-cv-00477-GMN-NJK Document 56 Filed 09/10/21 Page 1 of 1




 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5
 6
     CHRISTINA E. ZEDDIES,                                  Case No. 2:20-cv-00477-GMN-NJK
 7
             Plaintiff(s),                                                  Order
 8
     v.                                                                [Docket No. 52]
 9
     CLARK COUNTY SCHOOL DISTRICT, et
10   al.,
11           Defendant(s).
12         Pending before the Court is Plaintiff’s “Motion to Strike,” which appears to be a motion
13 requiring Defendants to settle the case on the terms Plaintiff desires. Docket No. 52.1 The Court
14 has already denied similar requests. See, e.g., Docket No. 44 at 2. Plaintiff is again instructed that
15 there “there is no settlement, settlement discussion, or settlement conference in this case at this
16 time.” Id.; see also Docket No. 25 (“This Court has made clear that it will not participate in an
17 additional Early Neutral Evaluation unless both parties believe one would be productive”
18 (emphasis in original)). Hence, the Court will not grant a motion for further settlement discussions
19 and, relatedly, Plaintiff cannot force Defendants to settle the case. Accordingly, the latest motion
20 seeking this relief is DENIED.
21         Plaintiff is cautioned that she is not permitted to continue filing repetitive requests for the
22 same or substantially similar relief. Continuing to do so may result in sanctions.
23         IT IS SO ORDERED.
24         Dated: September 10, 2021
25                                                                ______________________________
                                                                  Nancy J. Koppe
26                                                                United States Magistrate Judge
27
          1
            As Plaintiff is proceeding without an attorney, the Court construes her filings liberally.
28 Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                                     1
